


Willis


REPLY TO:
Celia R. Brown
Global Human Resources Director
Willis Group Holdings PLC
One World Financial Center
200 Liberty Street, 7th Floor
New York, NY 10281
Direct Line: 212-915-8556
E-mail: celia brown@willis com


Dear Dominic


I refer to my letter dated 30 November 2012 wherein I informed you that for the
duration of the Period (as
that term is defined in that letter) Willis Group Services Limited ('WGS') had
agreed to provide your
remuneration and benefits described in your Employment Agreement with WGH and,
for the purposes of
compliance with its statutory obligations during the Period, it would also be
your employing company.


As you know, the Period expired on 6 January 2014. However, I am pleased to
inform you that WGS has
agreed to extend its employment of you until 6 July 2014 (the 'Extended
Period'). I am therefore able
once again to advise that, pursuant to its power contained in Clause 1ofyour
Employment Agreement, up
to and including the Extended Period WGS will continue to provide your
remuneration and benefits
described in the Employment Agreement and will be your employing company and,
for the purposes of
compliance with its statutory obligations during the Extended Period, WGS will
also adopt the terms and
conditions of your Employment Agreement with WGH.


As also mentioned in my earlier letter, Clause 1(b)(i) of your Employment
Agreement provides for
payment of your salary in US Dollars. During the Extended Period at your request
(which is confirmed
by your counter-signature to this letter) your salary will be paid to you in
British Pounds Sterling and
WGS shall apply the rate of currency exchange between the GB Pound and the US
Dollar published in the
Financial Times (London Edition) on the working day immediately prior to the
usual monthly UK payroll
cut-off date for payment of your salary in accordance with the payment
provisions of the Agreement.


In addition, clause 1(b)(iii) of the Agreement provides for payment of a
transition payment of $1,500,000
on the first anniversary which you have agreed will be paid to you on 31 January
2014 in GB Pounds on
the UK payroll using the currency exchange above.


By counter-signing this letter you agree to the terms set out above.
Yours sincerely


Celia Brown
Executive Vice President
Group Human Resources Director


I have read, understood and accept the above terms and variation to the
Agreement.


Dominic Casserley


